Citation Nr: 1729049	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left foot disability, to include plantar fasciitis, pes planus, and pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1987, and from February 1989 to November 1992. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that the Veteran failed to attend his Board video conference hearing scheduled in December 2011.  In September 2015, the Veteran requested that the case be adjudicated without a hearing.  As such, the Board considers the hearing request withdrawn.  38 C.F.R. § 20.704 (2016).

In September 2015, this appeal was remanded by the Board for additional development.  After further development, this appeal is ready for adjudication.  

Additionally, in rating decisions issued in October 2016 and February 2017, the Veteran was denied entitlement to service connection for chronic fatigue syndrome, sinusitis, fibromyalgia, irritable bowel syndrome, headaches, sleep apnea, bilateral hearing loss, and tinnitus, and granted service connection for PTSD with a 50 percent disability rating.  He submitted timely notices of disagreement to these issues in January 2017 and March 20167, respectively.  As the RO has acknowledged receipt of these timely notices of disagreement, the Board declines to take jurisdiction over these issues until they have been properly perfected and certified to the Board for review.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

It is at least as likely as not that the Veteran's left foot disability is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a left foot disability.
 
Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection should be granted for the Veteran's left foot disability.  

As an initial matter, the Board notes that the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Here, while the Veteran's entrance examination for his first tour of duty is not of record, his October 1988 entrance examination for his second tour of duty does not document a left foot disability.  Further, while there is evidence in the record to suggest that the Veteran's left foot disorder may have preceded his active duty service, there is no actual evidence prior to service that would constitute clear and unmistakable evidence.  Indeed, the November 2015 VA examiner merely opined that the Veteran's left foot disability was "at least as likely as not" present prior to service solely because his left foot disability, diagnosed as pes cavus, "is in most cases a hereditary condition."  However, the examiner also noted that pes cavus "could also be acquired, and in some cases is idiopathic."  Moreover, his opinions regarding the onset of the disability prior to service were not based upon any medical documentation that he reviewed.  Therefore, the Board will accept that there was no left foot disability prior to service.

Next, in conjunction with the Veteran's credible statements, the Veteran's service treatment records report that the Veteran had arches consistent with pes cavus in September 1992.  Further, the private treatment records indicate that the Veteran had problems consistent with a left foot disability after service.  The medical evidence of record also includes a November 2015 VA opinion which indicates that while the Veteran's left foot plantar fasciitis and calcaneal spur were not related to service, his left foot pes cavus was "at least as likely as not" present during active service.  

While the evidence includes negative opinions by VA examiners in November 2009 and April 2011 - specifically, that the Veteran's left foot plantar fasciitis is not related to active service - these opinions failed to adequately address the etiology of the Veteran's previously diagnosed left foot pes cavus deformity.  As such, the opinions from the November 2015 VA examiner, in conjunction with the Veteran's statements and past medical history, are more probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a left foot disability should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for a left foot disability is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


